DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 5/24/2022, in which the Applicant elected Group I (claims 1-8) without traverse, withdrawn Groups II-VI (claims 9-33), and added new claims 34-41, which are method claims corresponding to the apparatus claims 1-8 of Group 1.
3.    Claims 1-8 and 34-41 are pending for examination.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 03/31/2022, 10/29/2020, 02/17/2020 and 03/21/2029, have been considered by the examiner and made of record in the application file.

QUAYLE ACTION
5.    This application is in condition for allowance except for the following formal matters: 
                    
Specification
6.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
          -   Paragraph [0077], “the substrate 18” on line 3 should be amended to “the substrate 12”, as shown in Figure 5.
          -   Paragraph [00169], “reference cells 50010 and 5002N” on line 2 should be amended to “reference cells 50020 and 5002N”, as shown in Figure 50.

          -   Paragraph [00170], “reference cells 51020 and 5100N” on line 2 should be amended to “reference cells 51020 and 5102N”, as shown in Figure 51.
           -  Paragraph [00174], “resistor 4408” on line 5 should be amended to “resistor 5508”, as shown in Figure 55.

Drawings
7.   The following figure is objected to under 37 CFR 1.83(a) as follows:
        -  Figure 14 is objected because it shown legend numbers “1106 and 1107” which should be removed since these legend numbers have no meaning to the figure. 
        -  Figure 16 is objected because it shown “cells 1401, 1402, 1403, and 1404” instead of “cells 1601, 1602, 1603, and 1604”, as described in paragraph [00137] of Figure 16.  
        -  Figure 18 is objected because it shown “VMM array 1601 of device 1701” instead of “VMM array 1801 of device 1701”, as described in lines 3-4 of paragraph [00140] of Figure 18.  
        -  Figures 18, 19, 22 and 23 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
           Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
8.    Claims 1-8 and 34-41 are allowed.
9.    The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claims 1 and 34, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “an adjustable programming circuit com for generating one of a plurality of different voltages to program a non-volatile memory cell to store one of a plurality of different voltages on a floating gate of the non-volatile memory cell for a neural network, comprising: an operational amplifier comprising a first input terminal, a second input terminal, and an output terminal, the first input terminal receiving a reference voltage; a first resistor coupled to the second input terminal of the operational amplifier; a second resistor coupled to the second input terminal of the operational amplifier and the output terminal of the operational amplifier; wherein one of the first resistor and the second resistor is a variable resistor; wherein the output terminal outputs a programming voltage that varies in response to a setting of the variable resistor to generate one of a plurality of different voltages” and a combination of other limitations thereof as recited in the claims. Claims 2-8 and 35-41 depend on claims 1 and 34, respectively.        
                                                               
Conclusion
10.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827